             Case 1:18-cv-00681-RJL Document 112 Filed 01/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.

                                           ERRATA

        The attached document, Exhibit 2 – Riley Quainton January 10 email, was originally
filed as Dkt. 109-3. The originally filed document inadvertently failed to redact information
that should have been redacted. The inadvertently filed document has been sealed and the
properly redacted Exhibit 2 is filed herewith.

Dated January 15, 2020

                                    /s/ Eden Quainton___________________
                                    EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                    QUAINTON LAW, PLLC
                                    1001 Avenue of the Americas, 11th Floor
                                    New York, New York 10018
                                    Telephone: (212) 813-8389
                                    E-mail: equainton@gmail.com
                                    Attorneys for Defendant Edward Butowsky




                                                1
